Citation Nr: 1748796	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for nose bleeds, claimed as due to Mustard Gas, ionizing radiation, and Agent Orange exposure.

2.  Entitlement to service connection for a skin rash, claimed as due to Mustard Gas, ionizing radiation, and Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969, to include service in Vietnam.  The Veteran was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

In his August 2011 substantive appeal, the Veteran requested a hearing before the Board. However, in December 2011 the Veteran withdrew his request.  38 C.F.R. § 20.702 (e) (2016).

The Board previously remanded this case for further development in March  2014.  With respect to the claim decided herein, although the Agency of Original Jurisdiction (AOJ) did not comply with all of the Board's remand instructions, there is no prejudice to the Veteran in proceeding with this decision as service connection for nosebleeds has been awarded herein, representing a full grant of the benefit sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With respect to the remaining issue of service connection for skin rash, claimed as due to Mustard Gas, ionizing radiation, and Agent Orange exposure, this issue is  addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence favors a finding that the Veteran's nose bleeds are attributable to in-service exposure to Agent Orange.  


CONCLUSION OF LAW

Nose bleeds were incurred in active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has a current disability of nosebleeds.  In this regard, a January 2015 VA examination found such diagnosis.  

Further, the evidence shows that that the Veteran served in Vietnam, and, thus, he is presumed to have been exposed to herbicides.  While nose bleeds is not listed as a presumptive disease under 38 C.F.R. § 3.309(e), the Veteran is not precluded from otherwise proving entitlement to service connection on a direct basis (i.e., with evidence of a nexus to such presumed herbicide exposure).  See Combee v. Brown, 5 Vet. App. 248 (1993).

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that nose bleeds were incurred in service.  Importantly, the January 2015 VA examiner opined that it was at least as likely as not that the claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran likely was exposed to Agent Orange while serving in Vietnam.  This herbicide has been associated with a host of side effects in Veterans returning from Vietnam.  It is at least as likely as not that this Veteran's spontaneous nose bleeds were associated with Agent Orange exposure. 

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for nose bleeds have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014);  38 C.F.R. § 3.102 (2016).


ORDER

Service connection for nose bleeds is granted.


REMAND

With respect to the issue of service connection for skin rash, in its prior April 2014 remand, the Board directed the AOJ to afford the Veteran a VA examination with etiological opinion; and then readjudicate the appeal and issue a supplemental statement of case (SSOC).  The Veteran was afforded a VA examination in January 2015 and an etiological opinion was given in December 2015.  Moreover, additional VA treatment records were also associated with the record.  However, the AOJ did not consider the VA examination with opinion or the additional medical evidence, readjudicate the appeal and issue a new SSOC as directed by the Board.  As such, this case must be returned for compliance with the prior April 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal based on the entirety of the evidence, to specifically include all evidence received since the August 2011 statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case sent to the current address of record and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


